UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
SHALOM S. MAIDENBAUM,
                         Plaintiff,               MEMORANDUM & ORDER
                                                  18-CV-2911 (NGG) (RER)
             -against-
AARON FISCHMAN, NINA FISCHMAN,
LAWRENCE KATZ, THE LAW OFFICE OF
LAWRENCE KATZ, P.C., THE LAW OFFICE OF
LAWRENCE KATZ, ESQ., PLLC, and CHOSHEN
ISRAEL GROUP, LLC,
                         Defendants.


     NICHOLAS G. GARAUFIS, United States District Judge.
     Plaintiff Shalom S. Maidenbaum brings this action against De-
     fendants Aaron Fischman; Nina Fischman; Lawrence Katz; The
     Law Office of Lawrence Katz, PC; The Law Office of Lawrence
     Katz, Esq., PLLC; and Choshen Israel Group, LLC. (Compl. (Dkt.
     1).) Plaintiff’s complaint alleges five causes of action. The first
     three arise under the Racketeer Influenced and Corrupt Organi-
     zations Act (“RICO”), codified at 18 U.S.C. §§ 1961-68. (Id. ¶¶
     36-55.) The complaint also alleges claims of legal malpractice
     and breach of fiduciary duty against Lawrence Katz; The Law Of-
     fice of Lawrence Katz, PC; and The Law Office of Lawrence Katz,
     Esq., PLLC (collectively, the “Katz Defendants”). (Id. ¶¶ 56-86.)
     There are currently several motions pending before the court.
     First, Defendants have filed a motion to dismiss under Federal
     Rule of Civil Procedure 12(b)(6) or, alternatively, for a more def-
     inite statement under Rule 12(e). (Am. Mot. to Dismiss (Dkt.
     20).) Second, Defendants have filed a motion for sanctions under
     Rule 11 and 28 U.S.C. § 1927. (Mot. for Sanctions (Dkt. 26).) In
     response, Plaintiff has filed a motion to strike Defendants’ mo-
     tions to dismiss and for sanctions. (Mot. to Strike (Dkt. 21).)




                                      1
Plaintiff has also filed a motion for leave to amend the complaint
under Rule 15. (Pl. Mot. to Amend. (Dkt. 41).)
For the following reasons, Defendants’ motion to dismiss is
GRANTED, Plaintiff’s motion to amend is DENIED, Plaintiff’s mo-
tion to strike is DENIED, and Defendants’ motion for sanctions is
DENIED.

    BACKGROUND

    A. Facts
The court takes the following statement of facts from Plaintiff’s
complaint, the well-pleaded allegations of which the court gen-
erally accepts as true for purposes of the motion to dismiss. See
N.Y. Pet Welfare Ass’n v. City of New York, 850 F.3d 79, 86 (2d Cir.
2017).1
Plaintiff alleges that Aaron Fischman was involved in a business
entity known as Cardis, which was actually several entities
(Cardis Enterprises International, N.V., Cardis Enterprises Inter-
national, B.V., and Cardis Enterprises International (U.S.A.), Inc.
(collectively, “Cardis”)). (Compl. ¶ 2.) Plaintiff states that, alt-
hough “Cardis was purportedly in the business of developing and
marketing aggregation technologies for low value payments with
credit cards and debit cards” (id. ¶ 16), Defendants misappropri-
ated “much” of the over $70 million they raised in investments
into Cardis for their own benefit (id. ¶¶ 3, 17).
Plaintiff describes the scheme as follows. From no later than
2009 until 2016, Fischman actively solicited investors for Cardis.
(Id. ¶ 19.) Fischman told these investors that Cardis did not have
a U.S. bank account because it was a foreign corporation and,
accordingly, invested monies had to be deposited into his attor-
ney’s (i.e., Katz’s) escrow account. (Id. ¶ 20.) Katz then

1
 When quoting cases, unless otherwise noted, all citations and quotation
marks are omitted and all alterations are adopted.




                                   2
distributed the money at Fischman’s direction (and only rarely
actually to Cardis). (Id. ¶ 21.) Plaintiff alleges that “[t]he lion’s
share of the monies” were sent to Fischman; Choshen Israel
Group, LLC;2 Fischman’s wife (Nina Fischman); Fischmans’ chil-
dren; or “to pay for the Fischman[s’] lavish lifestyle, which
included a vacation home in Sullivan County, New York, and an
apartment in Jerusalem.” (Id. ¶ 21.) Plaintiff further states that
Fischman simultaneously raised money for another entity, Epoint
Payment Corp. (“Epoint”). (Id. ¶ 22.)
Plaintiff was “an investor duped by the scheme,” and tendered
approximately 20 checks to Katz for investments in Cardis and
Epoint between 2009-2015. (Id. ¶¶ 23-26.) He claims that he
paid over $3,000,000 in total, and that these funds were, in sev-
eral instances, diverted away from the intended targets of
investment. (Id. ¶ 28.) He further alleges that each of the “multi-
ple instances of the diversion of mon[ies] invested by Plaintiff . .
. constitutes an instance of wire fraud under 18 U.S.C. § 1343.”
(Id. ¶ 29.) These acts were, according to Plaintiff, part of a pat-
tern of criminal activity that lasted over the course of many years.
     B. Procedural History
Plaintiff filed his complaint on May 16, 2018. (Compl.) The case
was initially assigned to Judge Joseph E. Bianco and Magistrate
Judge Gary R. Brown. On August 27, 2018, Defendants re-
quested a pre-motion conference in anticipation of moving for a
more definite statement under Rule 12(e). (PMC Appl. (Dkt.
16).) Judge Bianco granted Defendants leave to file the motion
and set a briefing schedule. (Sept. 12, 2018 Min. Entry.) On Oc-
tober 19, 2018 Defendants moved to dismiss under Rule


2
  According to Plaintiff, Fischman formed Choshen Israel Group, LLC,
“which he alone controlled . . . as a vehicle for [him] to hide his assets and
income.” (Id. ¶ 18.)




                                      3
12(b)(6), or, in the alternative, for a more definite statement un-
der Rule 12(e). (Mot. to Dismiss.) They amended their motions
on October 22, 2018. (Am. Mot. to Dismiss (Dkt. 20).)3 Defend-
ants also moved for sanctions under Rule 11 and 28
U.S.C. § 1927 on January 30, 2019. (Mot. for Sanctions.) Plain-
tiff responded to both motions. (Mot. in Opp. to Defs. Mots.
(“Opp.”) (Dkt. 24).) Defendants replied regarding the motion to
dismiss on February 19, 2019 (Reply in Supp. of Am. Mot. to
Dismiss (“Dismissal Reply”) (Dkt. 28)), and regarding the motion
for sanctions on March 1, 2019 (Reply in Supp. of Mot. for Sanc-
tions (“Sanctions Reply”) (Dkt. 30)).
Oral argument was scheduled before Judge Bianco on March 18,
2019 (Feb. 22, 2019 Order), but the case was reassigned to the
undersigned on March 8, 2019 (Mar. 8, 2019 Case Reassignment
Notice). On June 14, 2019, Plaintiff moved to amend the com-
plaint. (See Mot. to Amend.)

    MOTION TO DISMISS

    A. Legal Standard
The purpose of a motion to dismiss for failure to state a claim
under Rule 12(b)(6) is to test the legal sufficiency of a plaintiff’s
claims for relief. Patane v. Clark, 508 F.3d 106, 111-12 (2d Cir.
2007). A complaint will survive a motion to dismiss if it contains
“sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). “Threadbare recitals of the elements of a cause of ac-
tion, supported by mere conclusory statements, do not

3
 On October 30, 2018, Plaintiff filed a motion to strike the motion to dis-
miss, arguing that the motion should not be allowed because Judge Bianco
had only granted Defendants leave to file a motion under Rule 12(e), not
a motion under Rule 12(b)(6). (Mot. to Strike Am. Mot. to Dismiss (Dkt.
21).) That motion is denied.




                                    4
suffice.” Id. When considering a motion to dismiss for failure to
state a claim, the court must accept as true all allegations of fact
in the complaint and draw all reasonable inferences in favor of
the plaintiff. ATSI Comms., Inc. v. Shaar Fund, Ltd., 493 F.3d 87,
98 (2d Cir. 2007).
Further, “[i]n alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake,”
Fed. R. Civ. P. 9(b). Rule 9(b) generally requires the plaintiff to
“(1) specify the statements that the plaintiff contends were fraud-
ulent, (2) identify the speaker, (3) state where and when the
statements were made, and (4) explain why the statements were
fraudulent.” U.S. ex rel. Chorches for Bankr. Estate of Fabula v. Am.
Med. Resp., Inc., 865 F.3d 71, 81 (2d Cir. 2017). “[T]he adequacy
of particularized allegations under Rule 9(b) is case- and context-
specific.” Id.

    B. Discussion
         1. RICO
In his complaint, Plaintiff raises three RICO claims under 18
U.S.C. §§ 1962(b), (c), and (d), respectively. (Compl. ¶¶ 36-55.)
As relevant here, RICO provides:
    (b) It shall be unlawful for any person through a pattern of
    racketeering activity or through collection of an unlawful
    debt to acquire or maintain, directly or indirectly, any inter-
    est in or control of any enterprise which is engaged in, or the
    activities of which affect, interstate or foreign commerce.
    (c) It shall be unlawful for any person employed by or asso-
    ciated with any enterprise engaged in, or the activities of
    which affect, interstate or foreign commerce, to conduct or
    participate, directly or indirectly, in the conduct of such en-
    terprise's affairs through a pattern of racketeering activity or
    collection of unlawful debt.




                                 5
    (d) It shall be unlawful for any person to conspire to violate
    any of the provisions of subsection (a), (b), or (c) of this sec-
    tion.
18 U.S.C. § 1962. 18 USC § 1964 creates a private cause of action
for “[a]ny person injured in his business or property by reason of
a violation of [18 U.S.C. § 1962].” To bring a civil RICO claim
under § 1964, a plaintiff “must allege that the defendant engaged
in at least two predicate acts of racketeering activity, where rack-
eteering activity is defined to include a host of state and federal
offenses.” In re Platinum-Beechwood Litig., Nos. 18-CV-6658
(JSR), 18-CV-10936 (JSR), 2019 WL 1570808, at *9 (S.D.N.Y.
Apr. 11, 2019) (citing 18 U.S.C. §§ 1961(1), (5)).
Here, Plaintiff’s RICO claims are premised entirely on alleged acts
of wire fraud. Allegations of mail and wire fraud fall within the
scope of Rule 9(b) and thus must “state the contents of the com-
munications, who was involved, where and when they took
place, and explain why they were fraudulent.” Spool v. World
Child Int’l Adoption Agency, 520 F.3d 178, 185 (2d Cir. 2008)
(quoting Mills v. Polar Molecule Corp., 12 F.3d 1170, 1176 (2d
Cir. 1993) (alterations omitted)). Such a complaint must there-
fore “plead facts that give rise to a strong inference that the
defendant possessed fraudulent intent.” Mills, 12 F.3d at 1176.
Plaintiff has failed to plead these claims with the particularity re-
quired by Rule 9(b). The complaint’s only allegation describing
an allegedly false representation is that “Aaron Fischman ex-
plained to investors that because Cardis was a foreign
corporation they did not have a bank account in the United States
and the monies had to be deposited into his attorney, Katz’s es-
crow account.” (Compl. ¶ 20.) Although other allegations could
be jointly construed as implying that Fischman made fraudulent
statements (e.g., the allegation that “Aaron Fischman solicited in-
vestors to invest in Cardis” (id. ¶ 19) paired with the allegation
that “[t]he lion’s share of the monies raised and deposited with




                                 6
Katz did not go to Cardis” (id. ¶ 21)), nowhere does the com-
plaint allege specific statements, much less “state where and
when the statements were made.” Chorches, 865 F.3d at 81; see
also Brookhaven Town Conservative Committee v. Walsh, 258 F.
Supp. 3d 277, 286 (E.D.N.Y. 2017). For this reason, the court
grants Defendants’ amended motion to dismiss.

         2. State Law Claims
Having determined that Plaintiff’s federal claim should be dis-
missed, the court sees no reason to retain jurisdiction over
Plaintiff’s remaining state law claims at this early stage of the lit-
igation. The court therefore declines to exercise supplemental
jurisdiction over Plaintiff’s remaining claims and dismisses those
claims. See 28 U.S.C. § 1267(c)(3); see also In re Merrill Lynch
Ltd. P’ships Litig., 154 F.3d 56, 61 (2d Cir. 1998) (per curiam)
(“[W]hen the federal claims are dismissed the state claims should
be dismissed as well.”).

    MOTION TO AMEND

    A. Legal Standard
Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he
court should freely give leave [to amend] when justice so re-
quires.” Nonetheless, a motion to amend should be denied if
there is an “apparent or declared reason—such as . . . futility of
amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). The de-
cision to grant or deny leave to amend is within the court’s
discretion. H.L. Hayden Co. v. Siemens Med. Sys., Inc., 112 F.R.D.
417, 419 (S.D.N.Y. 1986).
“[T]he standard for denying leave to amend based on futility is
the same as the standard for granting a motion to dismiss.” IBEW
Local Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank
of Scotland Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015)). “The
proposed Amended Complaint may therefore be scrutinized as if
defendant’s objections to the amendments constituted a motion




                                  7
to dismiss under Fed. R. Civ. P. 12(b)(6).” Gopysingh v. Santiago,
No. 00-CV-2951 (JSM), 2001 WL 1658280, at *1 (S.D.N.Y. Dec.
26, 2001). In considering the proposed complaint, the court is
conscious that “an amended complaint ordinarily supersedes the
original, and renders it of no legal effect.” Shields v. Citytrust Ban-
corp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994).

    B. Application
Nothing in Plaintiff’s Proposed Amended Complaint (“PAC”)
(Dkt. 41-3) cures the underlying defects of the original com-
plaint, making amendment futile. For example, the PAC alleges
that Defendants “fraudulently induc[ed] Plaintiff to invest in
Cardis and Epoint by means of fraudulent representations,”
“fraudulently accept[ed] a series of checks written by Plaintiff
that were intended to be invested in Cardis . . . that were diverted
to personal accounts of the Defendants,” and “fraudulently ac-
cept[ed] a series of checks written by Plaintiff that were intended
to be invested in Epoint . . . [a portion of which] was diverted to
personal accounts of Defendants.” (See PAC ¶¶ 46(a)-(c).) These
additions, however, do not bring Plaintiff any closer to satisfying
Rule 9(b)’s requirement that Plaintiff “specify the statements
[he] claims were false or misleading, give particulars as to the
respect in which [he] contend[s] the statements were fraudulent,
state when and where the statements were made, and identify
those responsible for the statements.” Moore v. PaineWebber, Inc.,
189 F.3d 165, 173 (2d Cir. 1999).
Indeed, the PAC provides makes no allegation of any specific
false or misleading statement, much less the date and speaker of
such statements. The extent of detail provided is that “as far back
as 2006, and continuing into 2016, Aaron Fischman solicited in-
vestments into the Cardis entities” and that “[a]ll of the payments
by Plaintiff were solicited by Aaron Fischman through use of the
wires and with a promise that the funds were going to be used
by Cardis or Epoint for legitimate business purposes.” (PAC ¶ 19.)




                                  8
These vague and conclusory allegations stand in stark contrast to
the allegations in cases in which courts have found that plaintiffs
have adequately pleaded civil RICO claims predicated on mail
and wire fraud. See, e.g., Moore, 189 F.3d at 173 (plaintiff met
9(b)’s pleading requirements when complaint, inter alia, “con-
tain[ed] a chart listing twelve different mailings said to contain
fraudulent representations, along with the dates of these mail-
ings and cross-references to the paragraphs of the complaint in
which the mailings are further discussed”); Allstate Ins. Co. v. Ly-
ons, 843 F. Supp. 3d 358, 373 (E.D.N.Y. 2012) (complaint
satisfied Rule 9(b) where it, inter alia, contained “a series of
charts that include each of the charges submitted by the defend-
ants that [Allstate] believes were fraudulent . . . [that] details the
entity that submitted each claim, as well as the corresponding
claim number, the year Allstate paid the claim, and the amount
paid by Allstate.”). Accordingly, the court denies Plaintiff’s mo-
tion to amend.

    MOTION FOR SANCTIONS

Defendants also move for sanctions under Federal Rule of Civil
Procedure 11 and 28 U.S.C. § 1927. (Mot. for Sanctions.) A
pleading violates Rule 11 “when it has been interposed for any
improper purpose, or where, after reasonable inquiry, a compe-
tent attorney could not form a reasonable belief that the pleading
is well grounded in fact and is warranted by existing law.” Kro-
pelnicki v. Siegel, 290 F.3d 118, 131 (2d Cir. 2002). Defendants’
motion lacks merit. The majority of Defendants’ motion merely
repeats arguments made in its motion to dismiss that Plaintiff’s
complaint lacks the requisite particularity to state a claim. Such
arguments do no implicate Rule 11.
Defendants also argue that Plaintiff should be sanctioned be-
cause Plaintiff is seeking to recover on claims that were already
resolved in a state court action. (See Id. ¶ 1 (“Plaintiff and his
counsel knows full well that they have no valid RICO action




                                  9
against Defendants and they know full well that the totality of
the damages of Plaintiff are at best encompassed in the Judg-
ments in the Nassau County Actions and have nothing to do with
RICO or fraud of any sort.”).) In response, Plaintiff provides good
faith reasons for why “none of the monies in this action are re-
lated to the judgments entered in the New York State Supreme
Court.” (Opp. at 18.). As such, this argument for sanctions also
fails. Furthermore, Defendants’ request for sanctions under 28
U.S.C. § 1927 fails for the same reason, as Defendants have not
demonstrated that Plaintiff acted in bad faith. See Star Mark
Mgmt, Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682
F.3d 170, 178 (2d Cir. 2012).
Finally, Defendants raise new arguments for sanctions in its re-
ply. (Sanctions Reply ¶ 14.) However, Plaintiff has not yet had
the opportunity to respond to these allegations, and the court will
not consider arguments raised for the first time on reply. See
Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993) (“Arguments
may not be made for the first time in a reply brief.”). Accordingly,
Defendants’ motion for sanctions is denied.




                                10
             CONCLUSION

         For the foregoing reasons, Defendants’ amended motion to dis-
         miss (Dkt. 20) is GRANTED, Plaintiff’s motion to amend (Dkt.
         41) is DENIED, Plaintiff’s motion to strike (Dkt. 21) is DENIED,
         and Defendants’ motion for sanctions (Dkt. 26) is DENIED. The
         Clerk of the Court is respectfully DIRECTED to close the case.
SO ORDERED.


Dated:      Brooklyn, New York
            March 25, 2020

                                                   _/s/ Nicholas G. Garaufis_
                                                   NICHOLAS G. GARAUFIS
                                                   United States District Judge




                                       11
